Citation Nr: 1447418	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-43 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral lower neurological disorder to include restless leg syndrome (RLS).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.J.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1971.  He served in the Republic of Vietnam and was awarded the Combat Infantry Badge, the Air Medal, and the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Seattle, Washington Regional Office which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and RLS.  The Veteran was afforded an October 2012 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In April 2013, the Board remanded the Veteran's appeal to the Denver, Colorado, Regional Office (RO) for additional action; the claim was remanded again in February 2014 to obtain several medical opinions.  These opinions were provided and supported by complete rationales.  Therefore, the Board is satisfied that there was at the very least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service, including during combat.

2.  Symptoms of hearing loss were not chronic in service or continuous since service separation.  

3.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

4.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure, or a service-connected disability.

5.  The Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure, or a service-connected disability.

3.  The Veteran's currently diagnosed RLS first manifested many years after his period of active service and is not causally or etiologically related to active service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for RLS are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in September 2008.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements.  

The Veteran underwent VA audiology examinations in June 2013 and May 2014 to assist in determining the nature and etiology of any currently diagnosed hearing loss and tinnitus.  He had VA neurological examinations in June 2013 and May 2014 to assess his RLS.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In September 2014, the Veteran wrote a letter explaining that the examiner who reviewed his hearing loss claim was the same examiner who had denied his case previously.  The Board is sympathetic to the Veteran's claim, but the fact remains that he has not shown, or even alleged, any bias on the part of the VA examiner, or questioned the examiner's training or expertise.  As will be discussed, the Board acknowledges the Veteran's extensive military noise exposure, but the fact remains, testing at the time of his separation from service did not show hearing loss for VA purposes.  As such, the determination of what caused his current hearing loss requires medical training that is beyond that of both the Veteran, and the undersigned Veterans Law Judge.  Because the Board lacks the ability to make medical determinations on its own, it is required to rely on the expertise of medical professionals, as here.  Of note, the Veteran has been, and continues to be, free to submit a medical opinion relating either his hearing loss or tinnitus to his military noise exposure, but such has not yet been submitted.

Here, the May 2014 VA examinations are found to be adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during service.  He has not asserted that symptoms of hearing loss or tinnitus have been continuous since service separation.  Rather, he contends that his current hearing loss and tinnitus, which manifested several years after separation, were caused by the in-service acoustic trauma.  Alternatively, he contends that hearing loss may be due to his service-connected traumatic brain injury (TBI).  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The record reflects that the Veteran served honorably in combat situations during the Vietnam conflict.  He was exposed to loud noises from helicopters, mortar fire, and explosions.  In this regard, the Board has closely read the Veteran's statements that he submitted in September 2014.  There is no question that the Veteran had extensive military noise exposure.

The evidence also shows that the Veteran has a current hearing loss disability for VA purposes, and the Veteran's lay statements indicate that his hearing loss has caused him significant hardship.  

However, it must be shown that the Veteran's hearing loss was caused by the military noise exposure.  As an in-service injury and a current disability have been established, the only question at issue here is whether there is a medical relationship between the two.  

The Board finds that the evidence shows that symptoms of hearing loss and tinnitus were not chronic in service or continuous after service separation.  Service treatment records are silent for complaints, treatment or diagnoses of hearing loss or tinnitus.  Service treatment records show that the Veteran had a decibel loss of -5 at all frequencies tested at enlistment in 1968, but then had decibel loss of 5, 10, and even 20 recorded on testing at separation, following extensive military noise exposure (including being in combat).  Despite the threshold shift, the July 1971 audiometric findings at separation did not show a hearing loss disability for VA purposes, and no hearing loss disability was noted by the examiner at that time. 

The Board further finds that the weight of the evidence demonstrates that symptoms of sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  The Board remanded the hearing loss and tinnitus claim in February 2014 to determine if the apparent threshold shift was relevant to the service connection determination. an addendum medical opinion to address the apparent threshold shift during service.  

In May 2014, a VA examiner reviewed the claims file, including the Veteran's statements regarding his in-service noise exposure during combat situations.  The examiner conceded that the Veteran experienced hazardous noise exposure in service, but opined that his current hearing loss is not etiologically related to such exposure.  The VA examiner further opined that hearing testing conducted at enlistment and at discharge shows that the veteran did not have a significant threshold shift beyond normal variability while in service.  In support of his opinion, the VA examiner submitted published medical findings, which state in part that, "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Noise and Military Service - Implications for Hearing Loss and Tinnitus - Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Larry E. Humes, Lois M. Joellenbeck, and Jane S. Durch, Editors, INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES - THE NATIONAL ACADEMIES PRESS, Washington, DC, available at www.nap.edu.  This finding, along with the separation examination showing no hearing loss disability for VA purposes following the conceded in-service noise exposure, indicates that the Veteran's hearing loss did not manifest to a compensable degree within one year of service separation.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss is not related to active service.  As noted, the medical evidence provided by the May 2014 VA examiner indicates that the Veteran's current hearing loss is not related to service, but rather, had its onset many years after service separation.  

As to the tinnitus claim, the Veteran contends he began to experience tinnitus sometime in the 1990s.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board finds that the Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.  Service treatment records are absent of complaints, findings, or treatment for tinnitus.  The Veteran was found to have normal ears on the July 1971 report of medical examination.  

Finally, the Board finds that hearing loss and tinnitus are not related to a service-connected disability.  The Veteran was provided a May 2014 medical opinion by a VA neurologist as to whether service-connected TBI residuals caused or aggravating hearing loss and tinnitus.  The VA examiner determined that hearing loss and tinnitus are not related to service-connected TBI, stating that, "[f]or hearing loss and tinnitus to be due to TBI, it would be expected to have a closer link in timeframe to the actual TBI, and thus hearing loss and tinnitus that occurred many years after TBI would not be considered to be due to TBI."

The Veteran is competent to report symptoms of hearing loss and tinnitus that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to provide an opinion as to the etiology of hearing loss and tinnitus.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of hearing loss is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In contrast, the Board finds that the May 2014 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss and tinnitus.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this medical evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for RLS

The Veteran contends that he has RLS as a result of his active duty service, or, alternatively, as secondary to service-connected posttraumatic stress disorder or service-connected lumbar spine degenerative disc disease with degenerative joint disease of the left lower extremity sciatic nerve radiculopathy.  He began to experience RLS sometime in the 1990s, although he is unsure of the exact onset.  

The Board finds that the Veteran's currently diagnosed RLS first manifested many years after his period of active service and is not causally or etiologically related to active service.  Service treatment records are absent of complaints, findings, or treatment for RLS or difficulty sleeping.  The Veteran was found to have normal lower extremities and no neurologic symptoms on the July 1971 report of medical examination.  

The Veteran was afforded a VA neurological examination in May 2014.  He reported that in the 1990s he started having problems with symptoms of restless legs, around the same time when he was having problems with depression.  The results of a March 2014 polysomnogram show "frequent periodic limb movements of sleep in the setting of symptoms that sound highly suggestive of restless leg syndrome."  The VA neurologist concluded that currently diagnosed RLS less likely as not began during or was otherwise caused by the Veteran's military service.  The rationale was that the Veteran related his symptoms to the 1990's, and he currently does not have an identifiable cause of RLS that is related to service.  

Pursuant to the February 2014 remand instructions, the examiner also provided an opinion as to whether the Veteran's service-connected PTSD caused or aggravated his RLS.  The VA examiner concluded that it did not.  The VA examiner acknowledged lay statements made during the October 2012 Board hearing indicating that RLS symptoms were worse during the time period when PTSD symptoms were worse.  However, the examiner explained that, according to recent medical findings, PTSD is not an accepted neurological cause of RLS, nor is the medication used to treat PTSD.  

Finally, the VA neurologist determined that RLS in not related to the Veteran's other service-connected disabilities, including neck condition, back condition with lumbar spine degenerative disc disease and degenerative joint disease, radiculopathy, scars/shell fragments, malaria, and TBI.  She explained that those disabilities are not among the conditions associated with RLS, and are not considered to be causative of RLS. 

The Board has considered the Veteran's statements that his RLS was caused by service.  The Board finds that his lay assertion as to the cause of RLS is not competent evidence he does not have the requisite specialized education or training to offer a medical opinion on the cause of RLS.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In contrast, the Board finds that the May 2014 VA neurological examination provides the most probative evidence of record with respect to the etiology of the Veteran's current RLS.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this medical evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For the foregoing reasons, the weight of the evidence is against the award of service connection for RLS; therefore, service connection is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for RLS is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


